Title: To Thomas Jefferson from James Monroe, 30 July 1796
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Paris July 30. 1796.
                    
                    I have lately received your favors of the 2d. and 21. of March last and by which I find, to my surprise, that only two letters from me and those of the last year had reached you, tho’ I had written one more of the last year and two of the present one.
                    Frouillé as I informed you in one of these was one of the victims of the reign of terror; Dr. Jemm is living and much gratified to find he has a place in your memory. The old Gentleman was somewhat afflicted with the hypocondria on my arrival, and which proceeded from the horrible abuses that were practic’d rather before that period; but he is now well, having breakfasted with me today, walking a league to do it, and desires to be affectionately remembered to you. I will procure for you the books you mention, but to execute that of the Encyclopedie it will be well for you to send me an account of what you have already received, as otherwise it may be difficult from the confusion which took place, even in  those things, here at a certain time; I will also thank you to procure for me a like note of what I have, as I wish to send them at the same time for us both. I believe the work is now complete.
                    On this side of the water the scene has greatly changed for the better, in favor of republican government: for since the adoption of the New constitution liberty has as it were been rescued from the dust, where she was trampled under foot by the mob of Paris, whose leaders were perhaps in foreign pay, and restored to the elevated station she ought to hold, and where she is becoming as she ought to be, the idol of the country. France never bore, at any period of her history so commanding a position as she now bears, towards all the powers of Europe, nor did she ever approach it. Since the opening of the Campaign all Italy has in a great measure been subjugated. The Austrian army combined with the Sardinian and which protected Italy (by which I mean those powers in the coalition) was vanquished in the very opening of the campaign, in several severe actions, and finally driven thro’ the Tyrol country out of Italy. After this, or rather after two or three defeats, Sardinia obtained peace, upon terms you have doubtless seen, and since all the other powers have done the same Naples excepted and who has now an Envoy here to obtain it. They have all paid money, yielded pictures, and in the instance of the pope, manuscripts of great value, and shut the Englh. from their ports. The French have likewise entered Leghorn, on the principle the Engh. held it as a deposit for supplies for Corsica &ca., and had likewise violated the neutrality of Tuscany against the French; and in pursuit of the Austrians who fled that way, they entered after them the Venetian territory. Thus you see the state of affairs in that quarter. Upon the Rhine too the French have been victorious, in several actions against the Imperial forces, driving them all on the other side, on which side, and some distance in the interior, the French armies now likewise are. They seem indeed to have gained a decided preponderance over their enemies here, tho’ by no means in the degree they have in the other quarter; for the Austrian armies tho several times defeated, and seeking apparently to shun for the present a general action are nevertheless strong and united, protecting the country by their positions as well as by the forts which line the rivers emptying into the Rhine. It is often rumoured that negotiations are depending with the Emperor and in Paris, and which I think more than probable but yet know nothing certain on the subject. If the French should not be discomfited by some sudden reverse of fortune, and of which there is at present but little prospect, it cannot well be otherwise than that peace should be made soon with the Emperor, since he must now abandon all hope of recovering  the Belgic &ca. and since it is to be presumed the French will insist on nothing beyond what they claimed in the commencment of the campaign. It is to be observed they have entered Frankfort and upon which city they have laid an imposition of 35. Millions of florins, a sum I presume beyond the ability of the place to pay it.
                    The general sentiment is to have no peace with Engld. for the present, and to which they are inclined as well in gratification of the resentment they bear that country for the trouble it has brought on this, as in the policy of keeping some employment for the immense force that will be on foot after the war on the Continent is closed. It seems to be the fixed determination of this government to inflict some great and rigorous punishment upon that nation if in its power, and with this view, and for the purpose of striking at the source of its prosperity all its treaties with the Italian powers are formed, and whereby Engld. will scarcely find admittance into any of their ports. This however is a delicate subject for me to write on, considering this letter passes thro’ Engld., the bearer Dr. Edwards prefering that rout to the necessity of making a visit to Halifax or Bermuda, and which he would probably be forcd to do in case he sailed directly from a port of France. To him therefore I refer you for whatever is interesting in this or any other topic omitted here, and relating to French affairs and with which he is perfectly well acquainted.
                    In the interior relations the aspect is equally flattering as in the exterior. The financial system it is true, is bad, but yet not worse than it has been ever since my arrival. Their national domains is the great fund, and two or three times they have passed laws for throwing this away, but upon an idea the plan adopted was solid and would be productive: soon however it was discovered that these plans were visionary, and answered no end but to cede their property and give discontent to the whole nation, a few land jobbers in each district excepted and some foreigners of the same respectable description, and whereupon they came back upon what they had done and remodified it. They seem to consider the ill success of the plan as a kind of breach of contract on the part of the purchasers, and therefore making it void ab initio. One thing however is to be observed that they never do the purchasers any real injustice, so far as to enable them to say they are made to pay even so much as a third of the value of the property: they only give them cause to make a great noise about publick faith &ca. and which you know none are so apt to make as those who have no faith at all. This government seems to have a horror of banks funding systems &ca. and therefore attempts every other resource in preference to those.
                    
                    In other views the prospect is excellent. The party of discontented among those who were marshalled on the side of the revolution, diminishes daily and seems to be gradually reducing to those who dishonored it in the days of Robertspre. and his associates; men who were probably in the pay of foreign powers and employed to perpetrate those atrocities merely to make the revolution odious and thus oppose it, and who in consequence expect punishment from any established order of things. There are it is true some exceptions to this, and among men of principle who seem to fear the government will incline too much into the other scale, but at present I see no cause for such a suspicion. And on the side of royalty, its adherents likewise seem daily to diminish in number, and to be likewise declining to those, who are inflicted with a bias for that kind of government, which nothing can eradicate: upon whose minds no proof can work conviction. But the ranks of this corps throughout France has lessened, since this government was established, comparatively to nothing. Before this event the people of this country estimated the merits of republican government by those of the revolution, and therefore it is not surprising that many, and even among those who were ardent and active agents in putting it in motion, should have shrunk from it. Europe presented no example of republican government or of any other kind of free government, upon which they could dwell with pleasure, and therefore the revolution was their only standard. But since this government was established a new and more impressive example is before them, and which be assured has produc’d already a wonderful effect in reconciling the bulk of the people to it. I have this from many quarters and therefore confide in what I communicate.
                    This is a short sketch of the actual state of things here, according to the view I have of it, and which may be durable or fluctuating according as events yet depending may unfold themselves: for yet the scene of this great movment is not closed, nor can any one pronounce what its issue will be untill it is closed.
                    I rejoice that you pay attention to the improvement of my farm near you, since we look to it as to a place of comfort from the unquiet theatre on which we now stand: for to me and in more views than one it has been a very unquiet one indeed. But I think you can readily perceive why it is so, when you contemplate all the circumstances that apply to me, in regard to publick events since my arrival in the country: tis therefore unnecessary and unsafe to enter into them upon the present occasion. We never meant a long continuance here, and probably the term we had in view may yet be shortened. I wish therefore I could form a commencment of the house you suggested this fall or as soon as possible,  and upon which head one of my letters was very minute: upon this I shall write you soon again.
                    I have done every thing in my power in favor of Mr. DeRieux but without effect. We have a small house next his aunt, and which we took to supervise the education of our child at St. Germains, as likewise that of Mr. Jones and a son of John Rutledge’s who are at school there, in the hope too of seing the old Lady and entreating her to assist him. But she shuns me, as she would an officer of the peace from whom she expected a process of the revolutionary kind: and a visit which Mrs. M. made her sometime since in the hope of appeasing her fears, of importunate solicitation, was render’d very disagreeable, by her abruptly opening the subject, as soon as she entered and speaking of nothing else whilst she staid, but the impossibility of rendering any service to her nephew. Under these circumstances it will I fear be impossible to obtain any thing for him. I will however if possible. The order some time since enclosd for his uncle I still have, being unwilling to forward it, lest it should be paid in assignats or mandats, but I will attend to this object also in suitable time.
                    We are well and desire to be affectionately remembered to Mr. and Mrs. Randolph, Maria, and all our good neighbours. I thank you for information that my brother is well, and the more so because I never hear from him. With great and sincere esteem believe me sincerely your friend & servant
                    
                        Jas. Monroe
                    
                    
                        I have just heard that I am charged with having become a speculator here, with other things still more exceptionable, and god knows what. I send therefore by this opportunity to Mr. Madison an ample refutation of these charges, advising that they be published if my friends think fit. He will probably see you on the occasion. I think I can ride any storm if I get safe to port from the sea upon which I am now embarked. Surely no man was ever in the hands of such a corps as I am at present. Augt. 6. 96.
                    
                